Exhibit 10.9
April 14, 2010
Partners for Growth III, L.P.
180 Pacific Avenue
San Francisco, CA 94111
     Re: Cardiovascular Systems, Inc.
Gentlemen:
     Reference is made to the Loan and Security Agreement between us dated
April 14, 2010 (as amended from time to time, the “Loan Agreement”).
(Capitalized terms used in this Agreement, which are not defined, shall have the
meanings set forth in the Loan Agreement. The Loan Agreement and all other
present and future documents and agreements relating thereto are collectively
referred to herein as the “Loan Documents”.)
     Reference is also made to the Subordination Agreement (the “Subordination
Agreement”), of substantially even date, between Pearland Economic Development
Corporation (“Pearland”) and PFG, and consented to by the undersigned, and to
the Landlord Consent (the “Landlord Consent”), of substantially even date,
between Pearland and PFG, and consented to by the undersigned, with respect to
the undersigned’s location in Pearland, Texas (the “Premises”).
     The undersigned hereby agrees to promptly give PFG written notice if
Pearland ever ceases to be the owner of, or the undersigned’s landlord with
respect to, the Premises. If Pearland ever ceases to be the owner of, or the
undersigned’s landlord with respect to, the Premises, or if the Subordination
Agreement is ever terminated, the undersigned shall promptly provide the PFG
with replacement landlord consents reasonably satisfactory to the PFG; provided,
however, that the undersigned shall have no obligation to provide a replacement
landlord consent if the undersigned establishes to the reasonable satisfaction
of the PFG that the Landlord Consent is binding upon the owner or landlord (as
the case may be) of the Premises. In addition, the undersigned acknowledges and
agrees that (1) a notice from Pearland to PFG, or a notice from Pearland to the
undersigned, that a default has occurred under the “Jobs Agreement” (as defined
in the Subordination Agreement) shall constitute an Event of Default under the
Loan Agreement unless within 30 days thereafter PFG receives written notice from
Pearland that all defaults under the Jobs Agreement have been cured or waived,
and (2) a notice to PFG pursuant to the Landlord Consent that Borrower has
vacated or otherwise lost its right to occupy the “Real Property” (as defined in
the Landlord Consent) shall constitute an Event of Default under the Loan
Agreement if any “Collateral” (as defined in the Landlord Consent) remains on
the Real Property.
     This letter agreement and the other written agreements and documents
between us set forth in full all of the representations and agreements of the
parties with respect to the subject matter hereof and supersede all prior
discussions, oral representations, oral agreements and oral understandings
between the parties with respect to the subject matter hereof. Except as herein
expressly modified the Loan Documents shall continue in full force and effect
and the same are hereby ratified and confirmed.
     This letter agreement may not be modified or amended, nor may any rights
hereunder be waived, except in a writing signed by the parties hereto. In the
event of any litigation between the parties based upon, arising out of, or in
any way relating to this letter agreement, the prevailing party

 



--------------------------------------------------------------------------------



 



shall be entitled to recover all of his costs and expenses (including without
limitation attorneys’ fees) from the non-prevailing party.
     This letter agreement is being entered into, and shall be governed by the
laws of the State of California. This letter agreement is part of the Loan
Agreement and the terms thereof are incorporated herein by reference. This
letter agreement may be executed and delivered by exchanging original signed
counterparts, or signed counterparts by facsimile, or a combination of the
foregoing, and this letter agreement shall be fully effective if so executed and
delivered.
Sincerely yours,

          CARDIOVASCULAR SYSTEMS, INC.    
 
       
By:
  /s/ Laurence L. Betterley
 
   
 
  Laurence L. Betterley    
 
  Title: CFO    
 
        Accepted and agreed:    
 
        Partners for Growth III, L.P.    
 
       
By:
  /s/ Lorraine Nield
 
   
 
  Lorraine Nield, Manager, Partners for    
 
  Growth III, LLC, its General Partner    

 